 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   TERESA P.,                                         Case No.: 19cv1321-CAB-RBB
11                                     Plaintiff,
                                                        ORDER: (1) ADOPTING REPORT
12   v.                                                 AND RECOMMENDATION [Doc.
                                                        No. 14]; (2) GRANTING IN PART
13   ANDREW M. SAUL, Commissioner of
                                                        AND DENYING IN PART
     Social Security,
14                                                      PLAINTIFF’S MOTION FOR
                                     Defendant.         SUMMARY JUDGMENT [Doc. No.
15
                                                        10]; (3) GRANTING IN PART AND
16                                                      DENYING IN PART DEFENDANT’S
                                                        MOTION FOR SUMMARY
17
                                                        JUDGMENT [Doc. No. 12]; and (4)
18                                                      REMANDING FOR FURTHER
                                                        PROCEEDINGS
19
20
21
           Pending before the Court is the Report and Recommendation (“R&R”) of
22
     Magistrate Judge Ruben B. Brooks, filed on February 27, 2020, recommending that the
23
     Court grant in part and deny in part Plaintiff Teresa P.’s motion for summary judgment,
24
     grant in part and deny in part Defendant Commissioner’s motion for summary judgment,
25
     and remand for further proceedings. [Doc. No. 14.]
26
           Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
27
     court’s duties in connection with a magistrate judge’s report and recommendation. The
28

                                                    1
                                                                               19cv1321-CAB-RBB
 1   district court must “make a de novo determination of those portion of the report to which
 2   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
 3   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also
 4   United States v. Raddatz, 447 U.S. 667, 673-76 (1980); United States v. Remsing, 874
 5   F.2d 614, 617 (9th Cir. 1989). However, in the absence of timely objection, the Court
 6   “need only satisfy itself that there is no clear error on the face of the record in order to
 7   accept the recommendation.” Fed.R.Cvi.P. 72 advisory committee’s note (citing
 8   Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v.
 9   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)(“[T]he district judge must review the
10   magistrate judge’s findings and recommendations de novo if objection is made, but not
11   otherwise.”).
12         Here, neither party has timely filed objections to Magistrate Judge Brooks’ R&R.
13   [See Doc. No. 14 at 27 (objections due by March 20, 2020).] Having reviewed the R&R,
14   the Court finds that it is thorough, well-reasoned, and contains no clear error.
15   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Brooks’ report and
16   recommendation; (2) GRANTS IN PART AND DENIES IN PART Plaintiff’s motion
17   for summary judgment; (3) GRANTS IN PART AND DENIES IN PART Defendant’s
18   cross-motion for summary judgment; and (4) REMANDS the case for further
19   proceedings.
20         This Order concludes the litigation in this matter. The Clerk shall close the file.
21         IT IS SO ORDERED.
22   Dated: April 3, 2020
23
24
25
26
27
28

                                                    2
                                                                                    19cv1321-CAB-RBB
